DELAWARE GROUP® GOVERNMENT FUND Delaware Emerging Markets Debt Fund (the “Fund”) Supplement to the Fund’s Class A, Class C, Class R, and Institutional Class Statutory Prospectus dated November 29, 2013 Effective July 22, 2014, the following replaces the fee table in the section entitled, “What are the Fund’s fees and expenses?”. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in Delaware Investments® Funds. More information about these and other discounts is available from your financial advisor, in the Fund's prospectus under the section entitled “About your account,” and in the Fund's statement of additional information under the section entitled “Purchasing shares.” The Fund's distributor, Delaware Distributor, L.P. (Distributor), has voluntarily agreed to waive 12b-1 fees for the Fund’s Class A, Class C, and Class R shares from July 22, 2014 until such time as the voluntary expense cap is discontinued. The Distributor's waivers and/or reimbursements may be discontinued at any time because they are voluntary. Shareholder fees (fees paid directly from your investment) Class A C R Inst. Maximum sales charge (load) imposed on purchases as a percentage of offering price 4.50% none none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 1.00%1 none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A C R Inst. Management fees 0.75% 0.75% 0.75% 0.75% Distribution and service (12b-1) fees 0.25% 1.00% 0.50% none Other expenses 1.19%2 1.19%2 1.19%2 1.19%2 Total annual fund operating expenses 2.19% 2.94% 2.44% 1.94% Fee waivers and expense reimbursements (0.94%)3 (0.94%)3 (0.94%)3 (0.94%)3 Total annual fund operating expenses after fee waivers and expense reimbursements 1.25% 2.00% 1.50% 1.00% 1 Class C shares redeemed within one year of purchase are subject to a 1.00% contingent deferred sales charge (CDSC). 2 “Other expenses” are based on estimates for the current fiscal year. 3 The Fund’s investment manager, Delaware Management Company (Manager), has contractually agreed to waive all or a portion of its investment advisory fees and/or pay/reimburse expenses (excluding any 12b-1 fees, acquired fund fees and expenses, taxes, interest, short sale and dividend interest expenses, brokerage fees, certain insurance costs, and nonroutine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations) in order to prevent total annual fund operating expenses from exceeding 1.00% of the Fund’s average daily net assets from Nov. 27, 2013 through Nov. 28, 2014. These waivers and reimbursements may only be terminated by agreement of the Manager and the Fund. In the section entitled “About your account – Choosing a share class,” the following is added to the fourth bullet under Class A, the fourth bullet under Class B, and the second bullet under Class R. The Fund’s Distributor has voluntarily agreed to waive each class’s 12b-1 fee.This waiver is voluntary and may be terminated or modified at any time. The following replaces the information in the section entitled, “About your account – Dealer compensation”. Dealer compensation The financial advisor that sells you shares of the Fund may be eligible to receive the following amounts as compensation for your investment in the Fund. These amounts are paid by the Distributor to the securities dealer with whom your financial advisor is associated. Institutional Class shares do not have a 12b-1 fee or sales charge so they are not included in the chart below. Class A1 Class C2 Class R3 Commission (%) — % — Investment less than $100,000 % — — $100,000 but less than $250,000 % — — $250,000 but less than $1 million % — — $1 million but less than $5 million % — — $5 million but less than $25 million % — — $25 million or more % — — 12b-1 fee to dealer % % % 1 On sales of Class A shares, the Distributor reallows to your securities dealer a portion of the front-end sales charge depending upon the amount you invested. Your securities dealer may be eligible to receive a 12b-1 fee of up to 0.25% from the date of purchase. However, the Fund’s Distributor is presently waiving the12b-1 fee for Class A shares. 2 On sales of Class C shares, the Distributor may pay your securities dealer an upfront commission of 1.00%. The upfront commission includes an advance of the first year's 12b-1 service fee of up to 0.25%. During the first 12 months, the Distributor retains the full 1.00% 12b-1 fee to partially offset the upfront commission and the prepaid 0.25% service fee advanced at the time of purchase. Starting in the 13th month, your securities dealer may be eligible to receive the full 1.00% 12b-1 fee applicable to Class C. Alternatively, certain intermediaries may not be eligible to receive the upfront commission of 1.00%, but may receive the 12b-1 fee for Class C shares from the date of purchase. However, the Fund’s Distributor is presently waiving the 12b-1 fee for Class C shares. 3 On sales of Class R shares, the Distributor does not pay your securities dealer an upfront commission. Your securities dealer may be eligible to receive a 12b-1 fee of up to 0.50% from the date of purchase. However, the Fund’s Distributor is presently waiving the 12b-1 fee for Class R shares. Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the “Macquarie Group”), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated July 29, 2014.
